700 S.E.2d 923 (2010)
RAYMOND
v.
NC POLICE BENEVOLENT ASS'N, INC., et al.
No. 230PA10.
Supreme Court of North Carolina.
August 26, 2010.
Kenneth R. Hunt, Asheville, for N.C. Police Benevolent Ass'n et al.
Frank J. Contrivo, for Langdon B. Raymond.
Katherine Lewis Parker, Raleigh, for North Carolina Advocates for Justice et al.
The following order has been entered on the motion filed on the 1st of June 2010 by N.C. Advocates for Justice, et al. for Leave to File Brief as Amici Curiae Brief:
*924 "Motion Allowed by order of the Court in conference this the 26th of August 2010."